                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               EASTERN DIVISION
                             CASE NO. 4:21-CV-00021-M

 JULIANNA LOPEZ,                                )
                                 Plaintiff,     )
                                                )
 V.                                             )                   ORDER
                                                )
 PAULE. BLAIN, DAVID L. BLAIN, and              )
 CAROLINE W. BLAIN,                             )
                         Defendants.            )



       This matter is before the court on the Consent Motion to Consolidate Actions, for Stay, and

for Extension of Time to Respond to Defendants David L. Blain and Carolina W. Blain' s Motion

to Dismiss [DE-17]. For the reasons that follow the motion will be GRANTED in part and

DENIED in part.

       If actions before the court involve a common question of law or fact, the court may

consolidate the actions. Fed. R. Civ. P. 42(a)(2). Decisions regarding consolidation are

discretionary. Campbell v. Boston Sci. Corp., 882 F.3d 70, 74 (4th Cir. 2018). The parties jointly

seek to consolidate this matter with the action captioned In the Matter of David L. Blain and

Caroline W Blain, Owners of a 1987 Grady White 23 ' +/- Gulfstream, HIN # NTLCX226J68 7,

NC Registration # NC-742 7 BJ, her engines, tackle, apparel, appurtenances, towable tube, tow

line, fittings, etc., For Exoneration from or Limitation of Liability, Case Number 4:20-CV-00211-

M, based on the contention that the allegations arise out of the same August 4, 2020, voyage on

the Trent River in New Bern, North Carolina. Based on the parties' consent, their representations,

and in the court's discretion, the request for consolidation is GRANTED. It appears to the court

that the requested stay of the instant action has been rendered moot by virtue of the consolidation

and that request is therefore DENIED.
       The court may, for good cause, extend the time when an act must be done, if the request is

made before the original time expires. Fed. R. Civ. P. 6(b)(l)(A). For good cause shown, Julianna

Lopez' s ("Lopez") request for an extension of time is GRANTED. Lopez shall respond to the

Motion to Dismiss [DE-10] and its supporting memorandum of law [DE-11] within thirty (30)

days from the date of the entry of this order.

       Furthermore, in light of the consolidation, the parties are ORDERED to withdraw any

pending motions that no longer require a court order within two weeks of the entry of this order.

       SO ORDERED this the F           day of May, 2021.




                                                 RICHARD E. MYERS II
                                                 CHIEF UNITED STATES DISTRICT ruDGE




                                                   2
